Case 2:20-cv-13293-DML-RSW ECF No. 11, PagelD.138 Filed 02/11/21 Page1of1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

 

 

UNITED STATES OF AMERICA )
Plaintiff )
Vv. ) Case No. 20-cv-13293
INTERNATIONAL UNION, UAW )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and J appear in this case as counsel for:

International Union, United Automobile Aerospace, and Agricultural Implement Workers of America

Date: 02/11/2021 /s/ Eric S. Pruitt

Attorney's signature

Eric S. Pruitt, Bar No. 6275724 (Illinois)

Printed name and bar number

Cotsirilos, Tighe, Streicker, Poulos & Campbell, Ltd.
33 North Dearborn Street
Suite 600
Chicago, IL 60602
Address

epruitt@cotsiriloslaw.com

 

E-mail address

(312) 263-0345

 

Telephone number

(312) 263-4670

 

FAX number
